DETAILED ACTION
The amendment filed on November 23, 2021 has been entered.
Claims 2, 5, 8, 17 and 19 are cancelled, claims 1, 3-4, 6-7, 9-16, 18 and 20 are pending, and claims 10-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (2010/0263843).
	Figures 1-3, 4B and 5 (annotated, next page) disclose a heat exchanger 10, comprising:
a first plate 11 defining a first plurality of undulations 12 that extend along a first axis and a second axis, the first axis and the second axis perpendicular to a longitudinal axis of the heat exchanger (annotated Figure 5, next page);
a second plate 11 (shaded) defining a second plurality of undulations 12, the second plate 11 spaced apart from and coupled to the first plate 11 to define a first fluid flow passage a1 between the first plurality of undulations 12 and the second plurality of undulations 12, the first fluid flow passage a1 having a first inlet (right side 13 in Figure 5) and a first outlet (left side 14 in Figure 5) that extends along the first axis, and a first flow area (Figure 4B with aligned peaks 121) of the first fluid flow passage a1 is constant from the first inlet to the first outlet along the first axis; and
(Note the drawing differs from the previous Office action)


    PNG
    media_image1.png
    818
    876
    media_image1.png
    Greyscale


a third plate 11 defining a third plurality of undulations 12, the third plate 11 spaced apart from and coupled to the second plate 11 to define a second fluid flow passage a2 between the second plurality of undulations 12 and the third plurality of undulations 12, the second fluid flow passage a2 discrete from the first fluid flow passage a1 and having a second inlet (bottom side 15 in Figure 5) and a second outlet (top side 16 in Figure 5) that extends along the second axis, and a second flow area (Figure 4B with aligned peaks 121) of the second fluid flow passage a2 is constant from the second inlet to the second outlet along the second axis,
wherein the first plurality of undulations 12, the second plurality of undulations 12 and the third plurality of undulations 12 are each defined by a sinusoidal wave that extends along the first axis and the second axis, and the first plurality of undulations 12, the second plurality of undulations 12 and the third plurality of undulations 12 are include a plurality of peaks 121 and a plurality of valleys 122, with each of the plurality of peaks 121 coaxially aligned (only two of the three plates shown in Figure 4B, annotated below) along the longitudinal axis of the heat exchanger.


    PNG
    media_image2.png
    560
    641
    media_image2.png
    Greyscale


Regarding claim 6, Figure 5 (annotated, page 3) discloses the first plate 11, the second plate 11 and the third plate 11 are parallel to each other and equidistant from each other.
Regarding claim 7, Figure 5 discloses the first plurality of undulations 12, the second plurality of undulations 12 and the third plurality of undulations 12 have the same pattern.
Regarding claim 9, Figure 5 (annotated, page 3) discloses a plurality of the first plate 11, the second plate 11 and the third plate 11 (i.e. sets of three plates) that are integrally formed between a first housing plate and a second housing plate.  In this respect, end most plates are read as “a first housing plate and a second housing plate.”
first plate 11, the second plate 11 and the third plate 11 (identical plates) has a first end 13, a second end 15, a third end 14 and a fourth end 16, and the first plurality of undulations 12, the second plurality of undulations 12 and the third plurality of undulations 12 extend along an entirety of the respective one of the first plate 11, the second plate 11 and the third plate 11 from the respective first end 13 to the respective third end 14 and from the respective second end 15 to the respective fourth end 16.
Regarding claim 14, Figure 5 (annotated, page 3) discloses the first plate 11 is integrally formed with the second plate 11 and the second plate 11 is integrally formed with the third plate 11 by unlabeled folds.
Regarding claim 15, as applied to claims 1 and 6-7 above, the claim limitations are met.
Regarding claim 18, as applied to claims 1 and 6-7 above, the claim limitations are met.
Regarding claim 20, as applied to claim 9 above, the claim limitations are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2010/0263843) in view of Phillips (1,751,757).
	Chang et al. discloses all the claimed limitations except at least one first fin within the first fluid flow passage a1 that interconnects the first plate 11 with the second plate 11, and at a2 that interconnects the second plate 11 with the third plate 11.
Phillips (Figures 1-2 and 6) discloses a heat exchanger, comprising:
a first plate 1 (top in Figure 1) defining a first plurality of undulations that extend along a first axis and a second axis (vertical and horizontal in Figure 6);
a second plate 1 (next to top in Figure 1) defining a second plurality of undulations, the second plate 1 spaced apart from and coupled to the first plate 1 to define a first fluid flow passage between the first plurality of undulations and the second plurality of undulations, the first fluid flow passage having a first inlet and a first outlet, and a first flow area of the first fluid flow passage is constant from the first inlet to the first outlet; 
a third plate (next to bottom in Figure 1) defining a third plurality of undulations, the third plate 1 spaced apart from and coupled to the second plate 1 to define a second fluid flow passage between the second plurality of undulations and the third plurality of undulations, the second fluid flow passage discrete from the first fluid flow passage and having a second inlet and a second outlet; and
at least one first fin 3 within the first fluid flow passage that interconnects the first plate 1 (top in Figure 1) with the second plate 1 (next to top in Figure 1) for the purpose of providing support and multiple flow ducts.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Chang et al. at least one first fin within the first fluid flow passage that interconnects the first plate with the second plate for the purpose of providing support and multiple flow ducts as recognized by Phillips.  Furthermore, it would have been obvious to employ in Chang et al. at least one second fin within the second fluid flow passage KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
Regarding claim 4, Figures 1 and 6 of Phillips disclose the at least one first fin 3 has a plurality of fin undulations that correspond with at least the first plurality of undulations.
Regarding claim 16, as applied to claims 3-4 above, the claim limitations are met.
Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly referred to Figure 3 on pages 3-4.  
The instant Office action correctly refers to Figure 5, which is structurally the same as Figure 3, but depicts exemplary fluid flow directions.
Additionally, the citation to U.S. Patent Number 1,775,103 is invented by Hume.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim cancellations.
	The rejections in view of Glasgow et al. (2,921,774) are withdrawn in light of the claim cancellations.  Further, the citation was inadvertently omitted, but included in this Office action.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further remarks are deemed necessary at this time.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LEONARD R LEO/Primary Examiner, Art Unit 3763